department of the treasury internal_revenue_service washington d c tax exempt and government entities qe tep ra tz aug uniform issue list kkk kik kik legend taxpayer a ira x account account financial_institution a financial advisor a amount amount amount ee wee e wee ila e wee check ee check we page date date date date year year dear _ m whe this is in response to your request dated date submitted on your behalf by your authorized representative as supplemented with correspondence dated date and date in which you request a waiver of the 60-day rollover period contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age __ represents that on date she received a distribution of amount from ira x taxpayers a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors made by financial_institution a taxpayer a asserts that amount has not been used for any purpose taxpayer a represents that she maintained five investment accounts with financial_institution a including ira x taxpayer a asserts that it was her intention to roll over amount into a rollover ira at financial_institution a and to also transfer amount to a non-ira account during year and year taxpayer a relied upon the advice and services of financial advisor a to assist her in completing the appropriate forms to accomplish the transfers on date taxpayer a simultaneously completed applications to transfer amount from ira x to a new ira at financial_institution a and to transfer amount from account a non-ira account at financial_institution a toa new non-ira account on date financial_institution a distributed to taxpayer a amount the sum of amount and amount taxpayer a deposited amount into account a checking account on date taxpayer a mailed check to financial_institution a to be deposited into a rollover ira and a new non-ira account financial_institution a lost check on date taxpayer a mailed check a reissued check to financial_institution a to establish the accounts instead financial_institution a deposited the total amount of check into a non-ira account taxpayer a did not discover this error until year when financial_institution a issued a form_1099 to taxpayer a that indicated the distribution from ira x was taxable financial advisor a kk page was unaware that financial_institution a lost check and that it failed to establish a rollover ira as per taxpayer a’s instructions documentation provided indicates that financial_institution a incorrectly deposited amount into a non-ira account based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an-ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code kkk ed revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to the errors made by financial_institution a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira or another qualified_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling contact at - please address all correspondence to se t ep ra t2 sincerely yours deleted copy of ruling letter notice of intention to disclose employee_plans technical group donzell littléjohn anager enclosures
